UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOMINIQUE ALEXANDER JONES, a/k/a Big Nique, a/k/a Nique,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:10-cr-00074-F-1)


Submitted:   September 13, 2011          Decided:   September 30, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

               Dominique Alexander Jones pled guilty pursuant to a

plea agreement to possession with intent to distribute fifty

grams    or    more     of   cocaine    base,       in    violation     of    21     U.S.C.

§ 841(a)(1) (2006).             Jones now seeks to appeal his conviction

and sentence.          The Government has moved to dismiss the appeal as

barred by Jones’s waiver of the right to appeal included in his

plea agreement.           Our reading of the waiver convinces us that

Jones may proceed with his challenge to his conviction, but that

his   challenges        to   the    validity      of     his    sentence     are    waived.

Therefore, we grant the Government’s motion to dismiss as to the

sentencing issues and deny it as to Jones’s challenge to his

guilty plea.

               Jones    first      argues    that      his     conviction     is    invalid

because his guilty plea was not knowing and voluntary.                             Prior to

accepting      a   guilty     plea,     a    district         court   must    inform    the

defendant of, and determine that the defendant comprehends, the

nature    of    the     charge     to   which     he     is    pleading      guilty,    any

mandatory       minimum      penalty,       the   maximum       possible     penalty     he

faces, and the rights he is relinquishing by pleading guilty.

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court must also determine whether there is a factual basis

for the plea.            Id. at 120.          In the absence of a motion to

withdraw a guilty plea, this court reviews the adequacy of a

                                              2
guilty plea pursuant to Fed. R. Crim. P. 11 for plain error.

See    United    States       v.   Martinez,       277    F.3d      517,    525      (4th       Cir.

2002).

               Our review of the record reveals that the district

court    fully        complied      with    the    requirements            of   Rule       11    in

accepting       Jones’s       plea.        Furthermore,        we    find       no   merit       in

Jones’s argument that Fed. R. Crim. P. 11(b)(1)(M) required the

district       court     to    provide       him    with       additional         information

regarding       his    potential      sentence       before      accepting           his    plea.

Accordingly, we find that Jones’s plea was knowing and voluntary

and affirm his conviction.

               Jones also asserts that the sentencing issues he seeks

to raise on appeal are not barred by the terms of his waiver of

appellate rights.          Pursuant to a plea agreement, a defendant may

waive    his     appellate         rights    under       18    U.S.C.       § 3742     (2006).

United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                                       A

valid waiver will preclude appeal of a given issue if the issue

is within the scope of the waiver.                    United States v. Blick, 408

F.3d    162,    168     (4th Cir.     2005).         Jones      does    not      contest        the

validity of his waiver, and we find that the sentencing issues

he seeks to raise on appeal fall squarely within the scope of

his waiver of appellate rights.                    Additionally, we find no merit

in his contention that the wording of his waiver is ambiguous or

subject to multiple interpretations.                          Therefore, we find that

                                              3
the sentencing issues Jones seeks to raise on appeal are barred

by the terms of his waiver of appellate rights.

              Accordingly, we dismiss the appeal in part and affirm

Jones’s conviction.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         DISMISSED IN PART;
                                                           AFFIRMED IN PART




                                       4